Citation Nr: 0606739	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  99-20 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1971 to 
August 1975.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in September 2004.  This matter was 
originally on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

In addition to claims previously referred to the RO in the 
Board's 2004 Remand, the veteran also submitted a statement 
in November 2004 arguing he is entitled to service connection 
for ankle disabilities.  These claims (previously denied) are 
also REFERRED to the RO for appropriate action.


FINDING OF FACT

The veteran's service-connected bilateral pes planus is 
manifested by severe symptomatology, mainly deformity with 
complaints of pain, but without pronation, displacement, or 
spasm on manipulation.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5276, 5280, 5282 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's September 2004 Remand, the Appeals 
Management Center (AMC) obtained the veteran's medical 
records from Little Rock VAMC, advised the veteran to send VA 
any evidence in his possession, and scheduled the veteran for 
a VA examination to assess the severity of his bilateral pes 
planus.  Based on the foregoing actions, the Board finds that 
there has been compliance with the Board's September 2004 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

The veteran's bilateral foot disorder is currently rated 
under Diagnostic Code 5276, which governs acquired flatfoot 
(pes planus).  The current 30 percent rating is warranted for 
a severe bilateral disability characterized by objective 
evidence of marked deformity (pronation, abduction, etc.), 
accentuated pain on manipulation and use, indication of 
swelling on use, and characteristic callosities.  For a 
pronounced bilateral disability manifested by marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement, and severe spasm of the 
tendo Achillis on manipulation, not improved by orthopedic 
shoes or appliances, a maximum 50 percent rating is assigned.

Applying the rating criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 30 percent for the veteran's 
bilateral pes planus.  In this regard, the medical evidence 
does not show that the veteran's bilateral pes planus meets 
the criteria for a 50 percent evaluation under DC 5276, as 
the evidence does not show that either foot is manifested by 
marked inward displacement or spasm.

The August 1999 VA examination report indicated that the 
veteran's right foot showed a hallux valgus of 15 degrees and 
a well-healed incision over the metatarsal neck area and 
dorsal lateral aspect of the fifth toe.  The left foot showed 
a mild bunion deformity with a knot-like protuberance on the 
dorsal medial aspect of the great toe.  Slight clawing was 
present at the second and third toes.    

At the most recent examination, in September 2005, 
examination of the veteran's feet demonstrated pinched 
calluses at both toes and metatarsal heads bilaterally, 
bilateral rigid pes planus with flat, rigid arches, and edema 
throughout the rear and mid foot areas.  

X-rays of the right foot demonstrated a bony callus at the 
second metatarsal neck where the veteran had an osteotomy 
from a previous callus; a small bunion with hallux valgus at 
the first MPJ; a dorsolateral spur on the metatarsal head of 
the first ray; a flat calcaneal pitch, no spurs, and 
contracture extension of the second toe; dorsal spurring of 
the talonavicular joint; and a broken cyma line.  X-rays of 
the left foot demonstrated fifth metatarsal neck alterations 
indicating surgery; a small bunion with hallux valgus; and a 
lateral equal to that of the right foot with a flat calcaneal 
pitch, no spur, and contracture of the second toe.
   
Moreover, the medical evidence does not show that either foot 
is manifested by extreme tenderness of the plantar surfaces 
or severe spasm of the Achilles tendon.  The September 2005 
examiner noted that there was no pain on manipulation and 
that the veteran related tenderness of his feet mostly to 
time and weightbearing.  


Although it is clear that the veteran has deformities of the 
feet, which make his complaints of pain reasonable, he does 
not have inward displacement of the feet, nor does he exhibit 
spasm of the Achilles tendon upon manipulation.  X-rays 
indicate the arches are fairly well maintained.  Although the 
most recent VA examiner noted that orthotics would not 
improve the veteran's condition due to the structure of the 
feet, none of the other criteria for a 50 percent rating are 
shown.  Although not every criteria must be present, the 
severity of the disability must at least approximate the 
criteria for the next higher rating.  With only one criteria 
for a 50 percent rating shown in this case, the preponderance 
of the medical evidence shows the disability approximates the 
30 percent rating.

As for the edema the veteran exhibits, the medical evidence 
is clear that this is not a result of the service-connected 
disability.  Both the 2005 VA examiner and the veteran's VA 
treating physician (in a May 2005 note) have concluded the 
edema is most likely due to the veteran's extreme obesity.  

The Board has also considered whether the veteran's bilateral 
pes planus warrants an evaluation in excess of 30 percent on 
the basis of functional loss due to pain, weakened movement, 
excess fatigability, or pain on movement. See 38 C.F.R. §§ 
4.40 and 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 
204-08 (1995).  The record shows that the veteran experiences 
pain in both feet by the end of the day and that he cannot 
walk over a block without pain.  The examiner noted no 
evidence of painful motion, edema, weakness, instability, or 
tenderness and stated that he believed that the veteran had 
functional limitation related to the veteran's being severely 
overweight with a congenital rigid pes planus.  Therefore, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been 
considered, but do not provide a basis for an increased 
evaluation under these circumstances.

The VA Rating Schedule provides other Diagnostic Codes for 
rating foot disability, to include diagnostic codes for 
bilateral weak foot (DC 5277); claw foot (DC 5278); anterior 
metatarsalgia (Morton's disease) (DC 5279); hallux valgus (DC 
5280); hallux rigidus (DC 5281); hammer toe (DC 5282); and 
malunion or nonunion of the tarsal or metatarsal bones (DC 
5283).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).
     
The veteran is diagnosed with bunions with hallux valgus, 
and, therefore, Diagnostic Code 5280 (hallux valgus) is 
appropriate.  Diagnostic Code 5282 (hammer toe) is also 
appropriate given the medical history of hammer digit 
syndrome 2-5 bilaterally. The Board has considered whether 
separate ratings for hallux valgus and hammertoes are 
appropriate.  

Diagnostic Code 5280 for hallux valgus (unilateral) provides 
a maximum 10 percent evaluation for severe hallux valgus, if 
equivalent to amputation of the great toe or if operated upon 
with resection of the metatarsal head.  38 C.F.R. § 4.71a, 
Diagnostic Code 5280.  A maximum 10 percent rating is also 
available under Diagnostic Code 5282 for hammer toe 
(unilateral), if all the toes on the foot are hammer toes.  A 
hammer toe deformity of a single toe is non-compensable.  38 
C.F.R. § 4.71a, Diagnostic Code 5282.

While the September 2005 VA examiner found bunions with 
hallux valgus on both feet, there is no indication that the 
condition has been operated upon with resection of the 
metatarsal head or is equivalent to amputation of the great 
toe.  In addition, while the Board notes that the medical 
evidence shows that the veteran underwent tenotomies for 
hammer toes 2, 3, 4, 5 of both feet with mallet deformities 
in June 1983, the August 1999 VA examination report only 
noted hammertoe on the second toe of the right foot and the 
September 2005 VA examination report only noted a contracture 
extension of the second toe of the right foot.  Thus, the 
veteran currently has only one existing hammertoe.  

As any separate rating for hallux valgus or hammertoe would 
be noncompensable, the Board finds that such separate ratings 
are not appropriate, and that a primary rating under 
Diagnostic Codes 5280 and 5282 is likewise not appropriate.  

The Board thus concludes that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
the veteran's bilateral pes planus. 

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Therefore, the 
appeal must be denied.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were met in this case by letters sent 
to the claimant in October 2003 and November 2004.  Those 
letters advised the claimant of the information necessary to 
substantiate his claims, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2005).  The November 2004 
letter told him to provide any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The claimant has not alleged 
that VA failed to comply with the notice requirements of the 
VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claim(s), 
and has in fact provided additional arguments at every stage.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not 
done in this case.  However, the claimant still has the right 
to VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the claimant in 2003 and 2004 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and, after the notice was provided, the claim was 
readjudicated and additional SSOCs were provided to the 
veteran in June 2004 and November 2005.  Not only has he been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran an appropriate VA examination in 1999 
and September 2005.  There is no objective evidence that his 
disability has worsened since the last examination.  The 
veteran argues the VA examiner was prejudiced in concluding 
certain symptomatology is due to his weight.  However, his 
treating physician concluded the same, and there is no 
medical evidence to the contrary.  The veteran does not have 
medical expertise, so his comments are simply not competent 
evidence.


Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus is denied.



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


